DETAILED ACTION
Election/Restrictions
Claims 9, 12, and 14-20 are allowable. The restriction requirement Inventive Group 1: claims 1-18 and Group 2: Claims 19-22 , as set forth in the Office action mailed on May 15, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 15, 2020 is withdrawn.  Claims 19-20, directed to a system for mapping cardiac repolarization activity no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments submitted with the Pre-Brief Conference Request, filed December 15, 2020, with respect to the 35 U.S.C. 103 rejection of claims 9, 12 and 14-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Felder on February 16, 2021.

The application has been amended as follows: 

19 (currently amended).  A system for mapping cardiac repolarization activity, comprising:
	a cardiac repolarization detection processor configured:
		to receive [[an]] a unipolar electrogram S(t);
		to identify a local activation time (“LAT”) tick time within a preset window about a reference time Tref and define the LAT tick time as a depolarization tick time TD for the preset window 
to compute a first derivative S’(t) of the electrogram S(t) for the preset window;
		to identify a repolarization tick time TR using the first derivative S’(t) of the electrogram S(t) by executing a process comprising:
identifying a maximum tick time Tmax and a minimum tick time Tmin within a preset refractory window ΔRW surrounding the depolarization tick time TD using S(t);
computing a LAT amplitude L1 using S(Tmax) and S(Tmin);
identifying a next cycle tick Tnext occurring after Tmax using S(t);
determining a search period following the depolarization tick time TD for the repolarization tick time TR;
identifying a time TSLM during the search period at which S’(t) reaches a local maximum;
identifying a time Tslm during the search period at which S’(t) reaches a local minimum; and
defining the repolarization tick time TR using one or more of TSLM and Tslm; and
		to compute an activation recovery interval D and the repolarization tick time TR.

20 (currently amended).  The system according to claim 19, wherein the cardiac repolarization detection processor is further configured to compute a diastolic interval using the depolarization tick time TD and R-1.

21-22 (canceled).  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a method or system of mapping cardiac repolarization activity, comprising utilizing a unipolar electrogram signal S(t) and a processor to identify and define LAT tick time, computing the first derivative of the signal S(t) and utilizing the local maxima and 
The closest prior art is Narayan (US 2010/0094274 A1) in view of Laughner (US 2015/034288 A1). Narayan discloses a method of mapping cardiac repolarization activity, comprising: receiving a unipolar electrogram signal S(t) at a signal processor (e.g.[0027]; Fig 5 unipolar [0172]).); and using the signal processor (e.g. Fig 1:70): identifying a local activation time (“LAT) tick time within a preset window about a reference time Tref (e.g. Fig 5 [0079]; [0100]; activation times and utilizing a reference channel), defining the LAT tick time as a depolarization tick time TD- for the preset window (e.g. [0100] activation times (onset timing) Time Fig 5:0); computing a first derivative S’(t) of the electrogram signal S(t) for the preset window (e.g. [0100] lines 12-17); identifying a repolarization tick time TR using local maxima and local minima of S’(t) (e.g. [0100] offset times Time Fig 5:3); and computing an activation recovery interval for the preset window using the depolarization tick time TD- and the repolarization tick time TR (e.g. [0169]-[0170] the action potential is the time from phase 0-3), wherein identifying a repolarization tick time TR using local maxima and local minima of S’(t) comprises: identifying a maximum tick time Tmax and a minimum tick time Tmin- within a preset refractory window ΔRW surrounding the depolarization tick time TD using S(t) (e.g. [0100] Fig 5); computing a LAT amplitude L1 using S(Tmax) and S(Tmin) (e.g. [0100] Fig 5); identifying a next cycle tick Tnext occurring after Tmax using S(t) (e.g. [0100]; [0127]; Fig 7/8). Laughner discloses identifying a time TSLM during the search period at which S’(t) reaches a local maximum (e.g. [0131]-[0132]); identifying a time Tslm- during the  a local minimum (e.g. [0131]-[0132]). The combination of Narayan in view of Laughner is silent regarding determining a search period following the depolarization tick time TD for the repolarization tick time TR; identifying a time TSLM during the search period at which S’(t) reaches a local maximum; identifying a time Tslm- during the search period at which S’(t) reaches a local minimum; and defining the repolarization tick time TR using one or more of TSLM and Tslm.
The prior art of record, taken individually or in combination does not reasonably teach or render obvious the configuration of elements or method steps as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jessandra Hough								February 18, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792